PCIJ_A_15_MinoritySchoolsUpperSilesia_DEU_POL_1928-04-26_JUD_01_ME_00_FR.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE

1928,
Le 26 avril,

Dossier Lac. XV. TREIZIÈME SESSION (EXTRAORDINAIRE)

Présents :

MM. ANZILOTTI, Président,
HUBER, ancien Président,
WEISs, Vice-Président,
LODER,

NYHOLM, Juges,
ALTAMIRA,

YOVANOVITCH,
BEICHMANN,
NEGULESCO,
WANG,
l
a

Juges suppléants,

SCHÜCKING,

uges nalionaux.
Comte ROSTWOROWSKI, Jug

ARRÊT N° 32

DROITS DE MINORITÉS EN HAUTE-SILÉSIE
(ÉCOLES MINORITAIRES)

Entre le Gouvernement allemand, représenté par M. le
D' Budding, président de district à Marienwerder,

Demandeur,

et le Gouvernement polonais, représenté par M. J. Mrozowski,
président à la Cour suprême de Varsovie,

Deéfendeur,
La Cour,

composée ainsi qu'il est dit ci-dessus,
5 ARRÊT N° IZ. — HAUTE-SILÉSIE (ÉCOLES MINORITAIRES)

après avoir entendu les Parties en leurs observations et
conclusions,
a rendu l'arrêt suivant :

Par Requête introductive d'instance, déposée au Greffe de la
Cour le 2 janvier 1928, conformément à l’article 40 du Statut :
et à l’article 35 du Règlement de la Cour, le Gouvernement
allemand a introduit devant la Cour permanente de Justice
internationale une instance concernant l’exercice des droits des
minorités par rapport aux écoles publiques en Haute-Silésie,
droits visés par les articles 74, 106 et 131 de la Convention
germano-polonaise relative à la Haute-Silésie.

La Requête, dans le texte original anglais, conclut à ce
qu’il plaise à la Cour dire et juger:

«that Articles 74, 106 and 131 of the German-Polish
Convention relating to Upper Silesia of May 15th, 1922,
establish the unfettered liberty of an individual to declare
according to his own conscience and on his own personal
responsibility that he himself does or does not belong to
a racial, linguistic or religious minority and to choose
the language of instruction and the corresponding school
for the pupil or child for whose education he is legally
responsible, subject to no verification, dispute, pressure
or hindrance in any form whatsoever by the authorities ;
that any measure singling out the minority schools to
their detriment is incompatible with the equal treatment
granted by Articles 65, 68, 72, paragraph 2, and the
Preamble to Division II 1».

1 Traduction du Greffe distribuée à partir du 5 janvier 1928 conformé-
ment à l’article 36 du Règlement de la Cour:

«que les articles 74, 106 et 131 de la Convention germano-polonaise
relative à la Haute-Silésie en date du 15 mai I922, établissent pour
tout individu la liberté sans restriction de déclarer en conscience et sous
sa responsabilité personnelle qu’il appartient ou n’appartient pas a une
minorité ethnique, de langue ou de religion, et de choisir, sans vérifica-
tion, contestation, pression ou empêchement quelconques de la part des
autorités, la langue dans laquelle il désire que soit instruit lélève
ou l'enfant de l'éducation duquel il est légalement responsable, et l’école
appropriée qu’il doit fréquenter, et que toute mesure d'exception au détri-
ment des écoles minoritaires est incompatible avec le traitement d'égalité
prescrit par les articles 65, 68, 72, alinéa 2, et par le préambule du
titre II»,

Dans une traduction en français de la Requête, communiquée le 7 janvier
1928 par le Gouvernement allemand, les conclusions sont libellées comme suit :
«que les articles 74, 106 et 131 de la Convention germano-polonaise

du 15 mai 1922 relative à la Haute-Silésie accordent à toute personne
6 ARRÊT N° 12. — HAUTE-SILÉSIE (ÉCOLES MINORITAIRES)

La Requête du Gouvernement allemand a été, conformé-
ment à l’article 40 du Statut, communiquée, le 3 janvier
1928, au Gouvernement polonais.

A la date du 2 janvier 1928, le Gouvernement allemand
avait, en même temps que la Requête, déposé son Mémoire
en l'affaire. Par une ordonnance datée du 3 janvier 1928, le
Président de la Cour a pris acte du dépôt du Mémoire,
effectué par le demandeur à la date du 2 janvier, et fixé
comme suit, conformément à l'article 33, alinéa 3, du Régle-
ment de la Cour, les délais pour le dépôt des pièces ulté-
rieures de la procédure écrite :

Pour le dépôt, par le défendeur, du Contre-Mémoire,

le samedi 4 février 1928.
Pour le dépôt, par le demandeur, de la Réplique,

le mercredi 22 février 1928.
Pour le dépôt, par le défendeur, de la Duplique,

le samedi ro mars 1928.

Le Gouvernement polonais ayant sollicité une prorogation
du délai qui lui avait été imparti pour le dépôt de son
Contre-Mémoire, le délai pour le dépôt de cette pièce a été,
en vertu d’une nouvelle ordonnance du 3 février 1928, fixé
au 20 février 1928. La même ordonnance a fixé au 1° mars le délai
pour le dépôt, par le demandeur, de sa Réplique. Le Contre-Mémoire,
et la Réplique du défendeur ont été présentés au jour ainsi prévu.

Le délai fixé pour le dépôt de la Duplique n'ayant pas été
prorogé, la dernière pièce de la procédure écrite a été déposée
le ro mars 1928.

Étant donné que la procédure écrite en cette affaire, qui
était considérée comme urgente, devait être terminée le 10 mars,
la session extraordinaire, qui avait été convoquée afin de
permettre à la Cour de donner, avant la quarante-huitième
Session du Conseil de la Société des Nations, son avis consul-

la liberté absolue de déclarer, selon sa conscience et sous sa responsabilité
personnelle, qu’elle appartient ou non à une minorité de race, de langue
et de religion, et de choisir la langue véhiculaire et l’école correspondante
pour l'élève ou l'enfant de l'éducation de qui elle est légalement res-
ponsable, sans devoir se soumettre, sous quelque forme que ce soit, à
une vérification, contestation, pression ou entrave de la part des autorités ;
que toute mesure discriminatoire au préjudice des écoles minoritaires est
incompatible avec l'égalité du traitement garantie par les articles 65,
68, 72, alinéa 2, et par le préambule à la section Il».
7 ARRÊT N° 12. —- HAUTE-SILÉSIE (ÉCOLES MINORITAIRES)

tatif en l'affaire relative à la compétence des tribunaux de
Dantzig, n’a pas été déclarée close avant cette date. La procé-
dure écrite terminée, l'affaire relative à certains droits des
minorités en Haute-Silésie (écoles minoritaires) a été inscrite, le

12 mars 1928, au rôle de la treizième Session (extraordinaire).

Au cours d’audiences tenues les 13, 15 et 17 mars, la
Cour: a entendu M. le D* Budding, président du district de
Marienwerder, agent du Gouvernement allemand, et M. J. Mro-
zowski, président à la Cour suprême de Varsovie, agent
du Gouvernement polonais, en leurs plaidoiries, réplique et
duplique.

La Cour a enfin eu sous les yeux les piéces complémentaires
énumérées dans l’annexe jointe au présent arrêt.

Les conclusions du Gouvernement demandeur ont été énon-
cées dans le texte original anglais du Mémoire, de la même
manière que dans la Requête.

Le Contre-Mémoire du Gouvernement polonais conclut à ce
qu'il plaise à la Cour:

«débouter le Gouvernement allemand de sa demande;

éventuellement et subsidiairement, dire et juger que les
articles 69, 74, 106 et 131 de la Convention germano-
polonaise du 15 mai 1922 touchant la Haute-Silésie, éta-
blissent la liberté de tout ressortissant de déclarer, confor-
mément à sa conscience et sous sa responsabilité person-
nelle, qu’il appartient ou n'appartient pas à une minorité
de race, de langue ou de religion, ainsi que de déclarer

quelle est la langue de Venfant ou de l’élève de l’éduca-
tion duquel il est légalement responsable ».

 

1 Dans la traduction française du Mémoire, communiquée par le Gouverne-
ment allemand, les conclusions sont libellées comme suit:

«Les articles 74, 106 et 131 de la Convention germano-polonaise du
15 mai 1922, touchant la Haute-Silésie, établissent sans restriction la
liberté de tout individu de déclarer, conformément à sa propre conscience
et sous sa responsabilité personnelle, qu’il appartient ou n'appartient pas
à une minorité de race, de langue ou de religion, et de choisir pour
l'enfant ou l'élève de l'éducation duquel il est légalement responsable,
la langue d'enseignement et l’école correspondante, sans être soumis, par
: Iles” autorités, sous quelque forme que ce soit, à aucune enquête, contes-

tation, pression ou entrave; toute mesure exceptionnelle prise au détri-
ment des écoles minoritaires est incompatible avec le traitement sur
le pied d'égalité, garanti par les articles 65, 68, 72, alinéa 2, et le préam-
bule du titre Il.»

 
8 ARRÊT N° I2. — HAUTE-SILESIE (ÉCOLES MINORITAIRES)

Les conclusions du Gouvernement demandeur n'ont pas
subi de modification dans la Réplique. Le Gouvernement
défendeur, en revanche, a fait valoir dans sa Duplique que le
Gouvernement demandeur avait exclu, dans sa Réplique,
Vinterprétation de l’article 69 de la Convention de Genève, et
il a invoqué cet argument pour conclure qu’il plaise à la
Cour «se déclarer incompétente »,

En outre, le Gouvernement défendeur, dans sa Duplique,
a formulé Vobjection, déjà indiquée dans le Contre-Mémoire,
que l'affaire soumise à la Cour aurait déjà été réglée par le
Conseil de la Société des Nations.

Dans les plaidoiries orales, les conclusions des Parties n’ont
pas subi, quant au fond, de modification. Toutefois, l'agent du
Gouvernement allemand, se référant à la nouvelle conclusion
contenue dans Ja Duplique du Gouvernement polonais, a
demandé à la Cour de statuer sur le fond, conformément à
ses conclusions.

L’agent du Gouvernement polonais a maintenu ses demandes
dans la procédure orale, tout en déclarant qu'il n'avait pas
soulevé l'exception d’incompétence comme exception prélimi-
naire, mais qu’il entendait la joindre au fond de l'affaire

‘ +

POINT DE FAIT.

Aux termes de l’article 88, alinéa premier, du Traité de
Versailles, les habitants de la partie de la Haute-Silésie dont
les limites sont décrites dans le même article devaient être
«appelés à désigner, par voie de suffrage, s'ils désirent être
rattachés à l'Allemagne ou à la Pologne ».

Le plébiscite ayant eu lieu le 20 mars 1921, la Conférence
des Ambassadeurs a rendu, à la date du 20 octobre 1921, en
conformité avec l'avis donné par le Conseil de la Société
des Nations, une décision relative au partage de la Haute-
Silésie entre l’Allemagne et la Pologne, ainsi qu'aux modalités
de ce partage. Cette décision contient entre autres les passages
suivants :

«II. Les Gouvernements allemand et polonais concluront

dans le plus bref délai possible ..... une convention à
l'effet de consacrer les dispositions suivantes :
9

ARRÊT N° 12. — HAUTE-SILÉSIE (ÉCOLES MINORITAIRES)

K. Droits de nationalité et de domicile et protection des
minorités en Haute-Silésie.

Le Traité concernant la protection des minorités, etc.,
conclu le 28 juin 1919 entre les États-Unis d'Amérique,
l'Empire britannique, la France, l'Italie et le Japon,
d'une part, et la Pologne, d’autre part, est applicable
sur la partie de la Haute-Silésie reconnue comme faisant
définitivement partie de la Pologne. L’équité, ainsi que
le maintien de la vie économique dans la Haute-Silésie,
demandent que le Gouvernement allemand soit tenu d’ac-
cepter, au moins pour la période transitoire de quinze
ans, à dater de l'attribution définitive du territoire, des
stipulations correspondant aux articles premier, 2, 7, 8, 9 (ali-
néas I et 2), 10, 11 et 12 dudit Traité, pour ce qui
concerne la partie de la Haute-Silésie reconnue comme
faisant définitivement partie de l’Allemagne.

Les stipulations de l'accord qui sera conclu entre les
Gouvernements allemand et polonais, en vue de la mise
én pratique des principes ci-dessus énoncés, constituent
des obligations d’intérét international pour l'Allemagne
et pour la Pologne et seront placées sous la garantie de
la Société des Nations de la même façon que les stipu-
lations du Traité du 28 juin roxo.

Toute pétition individuelle ou collective de la part des
habitants de la Haute-Silésie au Conseil de la Société
des Nations, relative à ces stipulations ou à l'exécution
des stipulations du Traité du 28 juin 1919, dans la mesure
où ces stipulations affectent des personnes appartenant à
des minorités de race, de religion ou de langue, sera
envoyée au gouvernement sur le territoire duquel les
pétitionnaires sont domiciliés. Ce gouvernement sera tenu
de la transmettre, avec ou sans commentaire, au Conseil
de la Société des Nations pour examen.

Afin de veiller à l'exécution de ces mesures, il sera
institué : ,

1. Une Commission mixte de Haute-Silésie, composée
de deux Allemands et de deux Polonais originaires de
Haute-Silésie, et d’un président d’une autre nationalité,
désigné par le Conseil de la Société des Nations.

2. Un tribunal arbitral chargé de statuer sur tous diffé-
rends d’ordre privé que pourrait soulever l'application
de la convention visée ci-dessus. Ce tribunal sera composé
d’un arbitre désigné par le Gouvernement allemand et
d'un arbitre désigné par le Gouvernement polonais. Le
Conseil de la Société des Nations sera prié de désigner
le président de ce tribunal.
IO ARRÊT N° 12. — HAUTE-SILÉSIE (ÉCOLES MINORITAIRES)

Tous différends relatifs à l’exécution et à l'interprétation
de la convention devront être réglés conformément aux
stipulations de cette convention. »

Le Traité conclu le 28 juin rorg entre les Etats-Unis
d'Amérique, l’Empire britannique, la France, l'Italie et le
Japon, d’une part, et la Pologne, d’autre part, est le Traité
des Minorités cité plus loin. . .

La Convention germano-polonaise relative à la Haute-
Silésie, négociée conformément à la Décision de la Conférence
des Ambassadeurs, a été signée à Genève le 15 mai 1922.
Les articles de cette Convention qui offrent quelque importance
pour la présente affaire sont reproduits à l’annexe.

*
* *

Le différend dont la Cour se trouve saisie par la Requéte
qu’a déposée, a la date du 2 janvier 1928, le Gouvernement
allemand, tire son origine de l’application, dans la pratique,
des dispositions de la Convention de Genéve relatives a la
protection des minorités.

L'historique de ce différend est, d’après les rapports adoptés
par le Conseil de la Société des Nations, qui ont été corroborés
par les exposés des Parties, le suivant :

Au cours de l’année 1926, les autorités polonaises ont
ordonné une enquête administrative en vue de constater
l'authenticité des demandes d'inscription dans les écoles
minoritaires, et pour vérifier si ces demandes émanaient de
personnes autorisées à les déposer, ainsi qu’en vue de constater
 l’existence des circonstances prévues aux articles 106 et I31
de la Convention de Genève par rapport aux enfants pour
lesquels les demandes avaient été faites.

A la suite de l'enquête, 7.114 inscriptions aux écoles de
minorité furent, pour des motifs divers, déclarées nulles
par les autorités, et, au début de l’année scolaire 1926-1927,.
tous les élèves dont l'inscription avait été annulée furent
exclus. Dans de nombreux cas, procès-verbal fut dressé aux
parents qui avaient refusé d'envoyer leurs enfants à l’école.
Un certain nombre de parents furent condamnés à des amendes
pour infraction à la loi sur l'obligation scolaire.
II ARRÊT N° 12. — HAUTE-SILESIE (ÉCOLES MINORITAIRES)

Le 25 septembre 1926, le Deutscher Volksbund für Polnisch
Oberschlesien, se fondant sur les articles 149 à 157 de la

x

Convention de Genève, adressa à l'Office des minorités à
Katowice une pétition par laquelle il demandait de constater
que les décisions du voïévode de Silésie, déclarant nulles les
inscriptions scolaires pour le motif que les enfants inscrits
n’appartenaient pas à la minorité de langue, étaient contraires
au droit; le Volksbund concluait en outre que le voïévode,
avant qu’il n'eût été statué sur la pétition, ne pouvait «pro-
noncer des peines ou exercer une contrainte ni contre les
personnes responsables de l'éducation des enfants ni contre les
enfants eux-mêmes ».

Conformément à l’article 152 de la Convention de Genève,
cette pétition fut transmise pour avis au président de la
Commission mixte avec les observations de l'Office des minori-
tés polonais.

Dans l’Avis rendu par lui à la date du 15 décembre e 1926,
le président de la Commission mixte a concli comme suit: ~

«I. Vu les articles 75 et 131 de la Convention de
Genéve, Venquéte administrative générale qui a eu lieu
pendant l'été de 1926, en vue de Vaudition de toutes
les personnes qui avaient inscrit à l’école de minorité
des enfants de l’éducation desquels elles étaient légalement
responsables, n’est pas régulière.

2. Les catégories suivantes d'inscriptions à l’école de
minorité ont été annulées à tort:

A. Toutes les inscriptions émanant de parents, tuteurs,
etc., qui, lors de l’enquête, ont manifesté formellement le
désir d'envoyer à l’école de minorité allemande les enfants
de l'éducation desquels ils étaient légalement responsables ;
il n’y a pas lieu de rechercher si les parents, tuteurs,
etc., ont indiqué comme langue maternelle de l’enfant, le
polonais, l'allemand et le polonais, ou l’allemand.

B. Toutes les inscriptions émanant de parents, tuteurs,
etc., qui, lors de l’enquête, n’ont fait aucune déclaration
relative à l’école à laquelle ils désiraient envoyer les
enfants de l'éducation desquels ils étaient légalement res-
ponsahles ; il n’y a pas lieu de rechercher si les parents,
tuteurs, etc., ont indiqué comme langue maternelle de
l'enfant, le polonais, l’allemand et le polonais, ou l’alle-
mand.
IZ ARRÊT N° 12. — HAUTE-SILESIE (ÉCOLES MINORITAIRES).

 C. Toutes les inscriptions émanant de parents, tuteurs,
etc., qui, lors de l’enquête, ont exigé que l'enseignement
fût donné aux enfants en allemand et en polonais, mais
qui n'ont pas indiqué formellement si les enfants devaient
fréquenter l'école de minorité allemande ou l’école de
majorité polonaise ; il n’y a pas lieu de rechercher si les
parents, tuteurs, etc, ont indiqué comme langue mater-
‘nelle de l'enfant, le polonais, allemand et le polonais, ou
l'allemand.

D. Les 1.307 inscriptions annulées, parce que les
parents, tuteurs, etc., n’ont pas donné suite à l'invitation
‘de comparaître à l'enquête qui a eu lieu pendant l'été
de 1926. .

Tous les éléves visés aux paragraphes A, B, C, D, doi-
vent immédiatement et d'office être transférés à l’école
de minorité, à l'exception des élèves qui ont été exclus de
cette école :

a) parce qu'ils ne possédaient pas la nationalité polo-
naise ;

b) parce que l'inscription avait été faite par une per-
sonne qui n’était pas légalement responsable de l’édu-
cation de l'enfant en question ;

c) parce qu’ils n’appartenaient pas au district scolaire ;

d) parce qu’ils devaient fréquenter en réalité une autre

_. école ;

e) parce qu'ils n'étaient plus soumis à l'obligation sco-
laire. |

Le requérant pourra présenter des pétitions spéciales pour

ces catégories d'élèves.

3. Les autorités compétentes sont invitées à ne dresser
aucun procès-verbal, pour cause d'infraction à la loi
sur l'obligation scolaire, aux parents, tuteurs, etc., des
enfants qui, en vertu du paragraphe 2 du présent Avis,
doivent être transférés d'office à l’école de minorité.
Ces autorités sont également invitées à retirer les procès-
verbaux qui ont déjà été dressés, à moins que les tribu-

naux n'aient déjà été appelés à statuer sur ces cas. »

Après avoir pris connaissance de l’Avis du président de
la Commission mixte, le voiévode de Silésie a déclaré, le
13 janvier 1927, qu'il lui était impossible de s’y conformer
intégralement ; toutefois, il a ajouté qu'il satisferait aux
demandes légitimes que la minorité allemande en Haute-
Silésie polonaise formulerait en matière scolaire. |

La déclaration du voïévode n’ayant pas donné satisfaction au
13 ARRÊT N° 12, — HAUTE-SILÉSIE (ÉCOLES MINORITAIRES)

Deutscher Volksbund, celui-ci a déclaré faire appel, en vertu
des articles 149 à 157 de la Convention de Genève, au Conseil
de la Société des Nations. L'appel du Deutscher Volksbund,
daté du 15 janvier 1927, a été transmis le 11 février 1927 par
l'intermédiaire du Gouvernement polonais au Secrétaire général
pour soumission au Conseil. Les observations du Gouvernement
polonais sur ledit appel ont été soumises au Conseil par une
lettre en date du 18 février 1927.

Le Conseil de la Société des Nations s’est occupé de l'affaire
au cours de ses séances des 5, 8 et 12 mars; sous un certain
aspect, l'affaire est revenue devant le Conseil le 8 décembre 1927.

Le 12 mars 1927, le Conseil a adopté une Résolution qui,
entre autres, signale à l'attention du Gouvernement polonais
«l'intérêt tout spécial qui s’attache à ce que ce dernier
n’insiste pas sur les mesures prises par ses autorités locales
en vue d’exclure des écoles minoritaires les catégories d’enfants
qui ont fait l’objet des demandes d'inscription ci-après :

«I. Demandes d'inscription infirmées pour le motif que les
parents, tuteurs, etc., n’ont pas donné suite à l'invitation de
comparaître à l’enquête qui a eu lieu pendant l'été de 1926.

«2. Demandes d'inscription infirmées pour le motif que les
enfants à inscrire et pour lesquels, lors de ladite enquête,
furent indiquées comme langues maternelles et l'allemand et le
polonais, n’appartenaient pas à la minorité allemande. »

D'autre part, le Conseil a estimé qu’il ne convenait pas
d'admettre aux écoles minoritaires les enfants qui ne parlaient
que la langue polonaise. Il a décidé d’instituer un contrôle
au sujet des cas concrets rentrant dans les catégories men-
tionnées aux n° x et 2 ci-dessus et qui sembleraient douteux
aux autorités scolaires polonaises locales.

«Pareil contrôle», dit la Résolution du Conseil, «pourra
aussi s'appliquer aux cas de nouvelles inscriptions d'enfants
postérieurement demandées par les personnes légalement
responsables de leur éducation, et qui sembleraient douteux
aux autorités locales scolaires polonaises. Le contrôle aura
pour but de vérifier si un enfant parle la langue véhiculaire
I4 ARRÊT N° 12. — HAUTE-SILÉSIE (ÉCOLES MINORITAIRES)

de l’école minoritaire, de façon qu’il soit utile qu'il fréquente
cette école. »

. dla été décidé que l’exercice de ce contrôle se ferait de la

manière suivante: Les autorités locales déféreraient, dans
chaque cas douteux, la question au président de la Commission
mixte de Haute-Silésie, assisté d’un ressortissant suisse, expert
en matière d'enseignement, et désigné, en principe, par le
Conseil de la Société des Nations. Si, à la suite de l'avis de
l'expert quant à la connaissance par l'enfant de la langue
allemande, le président déclarait qu'il ne serait pas utile que
l'enfant fréquentât l’école minoritaire, l’enfant serait exclu de
cette école. .

Le contrôle en question serait aussi exercé à l'égard des
enfants pour lesquels les personnes légalement responsables de
l'éducation auraient déclaré, lors de l'enquête faite en 1926,
que la langue maternelle était la langue polonaise, au cas où
lesdites personnes en exprimeraient. le désir. Dans ce cas,
l'enfant en question aurait accès à l’école minoritaire si, à la
suite de l'avis de l'expert quant à sa connaissance de la
langue allemande, le président déclarait | qu’ il y avait utilité à
l’admettre dans ladite école.

La Résolution dont il s’agit a été adoptée après une dis-
cussion au cours de laquelle le représentant de l'Allemagne a
fait valoir que le rapport au Conseil laissait ouverte la ques-
tion: juridique posée à l’occasion de cette affaire.

Par une note de la délégation de Pologne auprès de la
Société des Nations, adressée au Secrétaire général en date du
18 octobre 1927, le Gouvernement polonais a prié le rappor-
teur au Conseil en l'affaire de statuer sur le point de savoir
si le contrôle institué par la Résolution du Conseil du 12 mars
1927 devait s'appliquer, aux termes du troisième paragraphe
de l'alinéa II (cité plus haut) à 735 enfants de l’année scolaire
1927-1928. Cette démarche était faite conformément à l'alinéa IV
de la Résolution susmentionnée, dont la teneur est la suivante :

«Toute question relative à l'exécution des dispositions
qui précèdent que pourrait désirer voir élucider, soit le
Gouvernement polonais, soit le président de la Commission
mixte, devra, pour plus de facilité, être résolue d’une
I5 ARRÊT N° 12. — HAUTE-SILÉSIE (ÉCOLES MINORITAIRES)

façon définitive par le rapporteur au Conseil, à moins
n . , cl # . > ALS ? 2
que celui-ci n’estime nécessaire d’en référer au Conseil. »

IL ressort de la réponse du rapporteur au Conseil, M. Urrutia,
que ce dernier a estimé que le contrôle institué par la
Résolution du 12 mars 1927 était applicable aux 735 enfants
visés dans la note polonaise du 18 octobre 1927.

Ainsi que le rapporteur l’a fait ressortir dans la séance du
Conseil du 8 décembre 1927, cette opinion ne préjugeait pas
de la décision que le Conseil lui-même pouvait être appelé à
prendre à l'égard des enfants de l’année scolaire 1927-1928.

Au cours de la même séance, le représentant de l’ Allemagne
a expliqué que la décision prise par le Conseil en mars 1927
avait été comprise par lui comme se référant uniquement aux
enfants de la classe 1926-1927. Constatant qu’il y avait une
divergence de vues entre les Membres du Conseil à cet égard,
et estimant qu’il était devenu nécessaire d’éclaircir définitive-
ment les questions juridiques de principe régissant l’admission
des enfants aux écoles minoritaires allemandes, il a répété
qu’on se trouvait en présence d’un différend d’ordre juridique,
et il a déclaré qu’il avait maintenant l'intention de recourir
à la Cour permanente de Justice internationale en vue de lui
demander une interprétation des dispositions pertinentes de la
Convention de Genève.

Le Conseil a pris acte de la déclaration du représentant de
l'Allemagne en constatant qu'il était bien entendu que les
examens en cours concernant les enfants de l’année scolaire
1927-1028 seraient poursuivis. La décision qui pourrait être
prise par la Cour déterminerait si des enfants qui, à la suite
de ces examens, pourraient être transférés dans l’école polonaise,
devraient finalement être admis dans les écoles minoritaires.

Dans sa plaidoirie, l'agent du Gouvernement allemand a, en
outre, fait allusion au rapport relatif à une nouvelle pétition
du Deutscher Volksbund de Haute-Silésie polonaise, et que le
Conseil de la Société des Nations a adopté le 7 mars 1928.
16 ARRÊT N° 12. — HAUTE-SILÉSIE (ÉCOLES MINORITAIRES)

Par une pétition datée du 30 janvier 1928 et adressée
directement au Conseil de la Société des Nations en vertu de
l’article 147 de la Convention de Genève, le Deutscher Volks-
bund avait saisi le Conseil d'une question ayant trait à la
création d’une école primaire de minorité dans le district
scolaire de Biertultowy, en Haute-Silésie polonaise. Dans les
observations qu’il a présentées le ret. mars 1928 au sujet de
cette pétition, le Gouvernement polonais a exprimé l'avis que
la question de fond soulevée dans la pétition, à savoir celle
qui avait trait à l'ouverture de l’école minoritaire de Bier-
tultowy, ne pourrait être utilement examinée par le Conseil en
ce moment, vu qu'elle était liée à la question de l'interpré-
tation des articles 106 et 131 de la Convention de: Genève et
que l'interprétation de ces articles se trouvait soumise actuelle-
ment à ‘une procédure engagée devant la Cour permanente de
Justice internationale de La Haye. Le Deutscher Volksbund
ayant fait observer qu'il avait saisi, avant son appel direct
au Conseil, l'Office polonais des minorités à Katowice, de sa
pétition conformément à la procédure prévue par les articles 149
à 157 de la Convention de Genève, sans avoir pu obtenir
de réponse sur le sort de cette communication, le Gouver-
nement polonais a déduit d'autre part que, s’il n'avait pas
cru devoir jusqu'alors transmettre l'appel en question au
Conseil, c'était uniquement parce qu'il estimait que là question
faisant l’objet de la pétition ne saurait être utilement examinée
par le Conseil en ce moment.

Le Conseil, prenant acte de cette déclaration du Gouverne-
ment polonais, a décidé d’ajourner Vexamen de la question
relative à la création de l’école minoritaire de Biertultowy,
jusqu'à ce, que la Cour permanente de Justice internationale
ait rendu sa. décision sur la Requête du Gouvernement alle-
mand du 2 janvier 1928, à laquelle le Gouvernement polonais
s'était référé.
17 ARRÊT N° I2. —— HAUTE-SILÉSIE (ÉCOLES MINORITAIRES)

POINT DE DROIT.
I.

L’article 72 de la Convention de Genéve est ainsi congu:
(Article 12 du Traité des Minorités du 28 juin 1910.)

1. — L’Allemagne agrée que, 1. — La Pologne agrée
dans la mesure où les stipula- que, dans la mesure où les
18 ARRÊT N° 12. — HAUTE-SILÉSIE (ÉCOLES MINORITAIRES)

tions des articles précédents

affectent des personnes -appar- —

tenant à des minorités de race,
de religion ou de langue, ces
stipulations constituent des
obligations d'intérêt interna-

tional et seront placées sous la
garantie de la Société des

Nations. Elles ne pourront
être modifiées sans l’assenti-
ment de la majorité du Conseil
de la Société des Nations. |

2. — L'Allemagne agrée que
tout Membre du Conseil de la
Société des Nations aura le
droit de signaler à l’attention
du Conseil toute infraction ou
danger d'infraction à l’une
quelconque de ces obligations,
et que le Conseil pourra pro-
céder de telle façon et donner
telles instructions qui parai-
tront appropriées et efficaces
dans la circonstance.

3. — L’Allemagne agrée en
outre qu’en cas de divergence
d’opinion, sur des questions de
droit ou de fait concernant ces
articles, entre le Gouvernement
allemand et une Puissance
quelconque, Membre du Conseil
de la Société des Nations, cette
divergence sera . considérée
comme un différend ayant un
caractére international selon
les termes de l’article 14 du
Pacte de la Société dés Nations.
Le Gouvernement allemand
agrée que tout différend de ce

stipulations des articles précé-
dents affectent des personnes
appartenant a des minorités
de race, de religion ou de lan-
gue, ces stipulations consti-
tuent des obligations d’intérét
international et seront placées
sous la garantie de la Société
des Nations. Elles ne pourront
être modifiées sans l’assenti-
ment de la majorité du Conseil
de la Société des Nations. Les
Etats-Unis d'Amérique, l’Em-
pire britannique, la France,
l'Italie et le Japon s’engagent
à ne pas refuser leur assenti-
ment à toute modification des-
dits articles, qui serait consen-
tie en due forme par üne majo-
rité du Conseil de la Société
des Nations.

2. — La Pologne agrée que
tout Membre du Conseil de la
Société des Nations aura le
droit de signaler à l’attention
du Conseil toute infraction
ou danger d'infraction à l’une
quelconque de ces obligations,
et que le Conseil pourra pro-
céder de telle façon et donner
telles instructions qui parai-
tront appropriées et efficaces
dans la circonstance.

3. — La Pologne agrée en
outre qu’en cas de divergence
d'opinion, sur des questions de
droit ou de fait concernant ces
articles, entre le Gouvernement
polonais et l'une quelconque
des Principales Puissances al-
liées et associées ou toute
autre Puissance, Membre du
Conseil de la Société des Na-
tions, cette divergence sera
considérée comme un différend
ayant un caractère internatio-
nal selon les termes de l’arti-
cle 14 du Pacte de la Société
Ig ARRÊT N° 12. — HAUTE-SILÉSIE (ÉCOLES MINORITAIRES)

genre sera, si l’autre Partie le
demande, déféré à la Cour
permanente de Justice. La
décision de la Cour permanente
sera sans appel et aura la
même force et valeur qu’une
décision rendue en vertu de

des Nations. Le Gouvernement
polonais agrée que tout diffé-
rend de ce genre sera, si
l'autre Partie le demande, défé-
ré à la Cour permanente de
Justice. La décision de la
Cour permanente sera sans
appel et aura la même force

l’article 13 du Pacte.

. et valeur qu’une décision ren-
due en vertu de l’article 13
du Pacte.

Se fondant sur le paragraphe 3 de cet article, qui, selon
son texte même, donne à tout État membre du Conseil le
droit de porter devant la Cour tout différend «sur des ques-
tions de droit ou de fait concernant ces articles» (c’est-à-dire
les articles qui, dans le titre premier, précèdent l’article 72;
voir annexe), le Gouvernement allemand a, dans la Requéte
et dans son Mémoire, formulé la conclusion dont les termes
ont été reproduits ci-dessus.

Cette conclusion contient, semble-t-il, trois thèses, dont les
deux premières forment un tout, qui, à la lumière des discus-
sions dans le Conseil de la Société des Nations, a pour objet
de faire affirmer par la Cour la thèse énoncée devant le
Conseil par le représentant de l'Allemagne, savoir «que même
un enfant sachant exclusivement le polonais doit pouvoir
être admis à l’école minoritaire», et «que la décision sur le
point de savoir à quelle école doit aller l'enfant dépend
uniquement de la volonté exprimée par ses parents, quelle
que soit la langue parlée par l'enfant ».

Les thèses comprises dans la conclusion allemande paraissent
être les suivantes :

1) Les articles 74, 106 et 131 de la Convention de Genève
accordent à toute personne la liberté sans restriction de
déclarer, selon sa propre conscience et sous sa propre responsa-
bilité personnelle, qu'elle appartient ou non à une minorité de
race, de langue ou de religion, sans devoir se soumettre, sous
quelque forme que ce soit, à une vérification, contestation,
pression ou entrave de la part des autorités ;

2) lesdits articles accordent aussi à toute personne la liberté
sans restriction de choisir la langue d’enseignement et l’école
20 ARRÊT N° 12. — HAUTE-SILÉSIE (ÉCOLES MINORITAIRES)

correspondante pour l'élève ou Venfant de l'éducation duquel
elle est responsable — également sans devoir se soumettre,
sous quelque forme que ce soit, à une vérification, contestation,
pression ou entrave de la part des autorités ;

3) toute mesure discriminatoire (any measure singling out)
au préjudice des écoles minoritaires est incompatible avec
l'égalité de traitement garantie par les articles 65, 68, 72,
paragraphe 2, et par le préambule du titre II.

Les conclusions du Contre-Mémoire du Gouvernement polo-
nais ont été reproduites ci-dessus.

Il a été également relevé que, dans sa Duplique écrite,
l'agent du Gouvernement polonais a demandé à la Cour de se
déclarer incompétente et qu'il a maintenu cette demande dans
la procédure orale, tout en déclarant qu'il n'avait pas soulevé
cette exception comme exception préliminaire, mais qu'il
l'avait jointe au fond de l'affaire. Il en est de même de l’ob-
jection selon laquelle l'affaire avait été déjà réglée par le
Conseil de la Société des Nations.

Le mot «débouter» de la conclusion principale du Gouver-
nement polonais devant être compris dans son sens ordinaire
en droit français, il est clair que cette conclusion vise le fond
de l’affaire et signifie que le Gouvernement polonais, contestant
l’exactitude des thèses du Gouvernement allemand, prie la
Cour d’en rejeter la demande.

La conclusion «éventuelle et subsidiaire » du Gouvernement
polonais, elle aussi, par son contenu même, démontre, si on
la compare à la conclusion allemande, que le Gouvernement
polonais n’accepte pas les thèses allemandes. La Cour aura à
examiner de plus près par la suite les divergences d'opinion
qui divisent les Parties à l'égard de ces thèses. Mais il semble
utile de signaler, dès maintenant, que, de la comparaison des
deux conclusions, il résulte entre autres ce qui suit:

La Pologne est d'avis qu'à côté des articles cités à l'appui
des deux premières thèses allemandes, il faut également pren-
dre en considération l’article 69 de la Convention ;

La Pologne ne reconnaît pas que les articles en question
accordent à toute personne la liberté sans restriction de
«choisir la langue véhiculaire et l’école correspondante pour un
2I . ARRÊT N° I2. — HAUTE-SILESIE (ÉCOLES MINORITAIRES)

élève ou un enfant de l'éducation duquel elle est légalement .
responsable », mais seulement «la liberté de déclarer quelle est
la langue de l’élève ou de l'enfant »; et

la Pologne n’admet pas non plus, dans sa totalité, la thèse
allemande concernant l’exemption, dans l'exercice de ces liber-
tés, de toute «vérification, contestation, pression ou entrave
de la part des autorités ».

*
* *

La Cour passe maintenant à examen de l'exception d’in-
compétence que l’agent du Gouvernement polonais a formulée
dans sa Duplique écrite. Cette exception est ainsi motivée :

«Il ressort des observations finales du n° III de la Réplique
que le Gouvernement allemand exclut l'interprétation’ de
l’article 69 de la Convention de Genève en disant :

«No doubt can exist that Article 131, in connection with
Article 74, regulates the question of admission to the minority
schools exhaustively and clearly for both parts of the
plebiscite district. »

Ce n'est que dans la Réplique que le Gouvernement alle-
mand précise aussi nettement l’objet du différend, ce qui
soulève nécessairement ia question de la compétence de la
Cour. Seules peuvent être déférées à la Cour permanente les
divergences d'opinion sur des questions de droit ou de fait
concernant les articles qui précèdent l’article 72, et non pas
ceux qui le suivent. Le texte du n° 3 de l'article 72 de la
Convention est précis. »

A l'égard de cette exception, l’agent du Gouvernement
allemand a, en premier lieu, fait valoir que l’exception avait
été présentée trop tard, — les exceptions préliminaires, selon
l’article 38 du Règlement de la Cour, devant être proposées
au plus tard dans le Contre-Mémoire. Il soutient que le
Gouvernement polonais aurait fort bien pu, dans son Contre-
Mémoire, soulever la question de compétence à raison du fait
que le Gouvernement allemand n'avait pas invoqué l’article 69
à l'appui de son interprétation. Il conteste d’ailleurs que le
Gouvernement allemand ait adopté le point de vue que
l’article 69 ne devait pas être pris en considération, mais il
22 ARRÊT N° 12. — HAUTE-SILESIE (ÉCOLES MINORITAIRES)

considère ce point comme étant sans intérêt parce que, d’après
lui, l'opinion du Gouvernement polonais, selon laquelle: l’accès
à la Cour n’est ouvert que pour des différends concernant
les articles 64 à 71, serait erronée.

L'article 38 du Règlement de la Cour est ainsi conçu:

« Lorsque l'instance est introduite par requête, toute
exception préliminaire est proposée après la présentation
du Mémoire de la Partie demanderesse et dans le délai
fixé pour la présentation du Contre-Mémoire.

L'acte introductif de l'exception contient l'exposé de
fait et de droit sur lequel l'exception est fondée, les
conclusions et le bordereau des pièces à l'appui qui sont
annexées ; il fait mention des moyens de preuve que la
Partie désire éventuellement employer.

Dès réception par le Greffier de l'acte introductif de
l'exception, la Cour, ou, si la Cour ne siège pas, le Prési-
dent, fixe le délai dans lequel la Partie contre laquelle
l'exception est proposée peut présenter un exposé écrit
contenant ses observations et conclusions; les documents :
à l'appui y sont annexés et les moyens éventuels de
preuve sont indiqués.

Sauf décision contraire de la Cour, la suite de la pro-
cédure est orale. Les dispositions des alinéas 4 et 5 de
l'article 69 du Règlement sont applicables. »

Le but de cet article a été de régler le point de savoir
quand pourrait valablement être présentée une exception
d’incompétence dans le cas, seulement, où l'exception serait
présentée comme préliminaire en ce sens que le défendeur
demanderait une décision sur l'exception avant toute procé-
dure ultérieure sur le fond. C’est uniquement pour ce cas que
l’article règle la procédure à suivre, différente de la procédure
sur le fond.

Mais de cela il ne résulte pas qu’une exception d’incompé-
tence, qui n’est pas présentée comme préliminaire dans le
sens susdit, puisse être soulevée à n'importe quel stade de la
procédure. .

La juridiction de la Cour dépend de la volonté des Parties.
La Cour est toujours compétente du moment où celles-ci
acceptent sa juridiction, car il n’y a aucun différend que les
États admis à ester devant la Cour ne puissent lui soumettre.
23 ARRÊT N° 12. — HAUTE-SILÉSIE. (ÉCOLES MINORITAIRES)

L'article 36 du Statut, dans son premier alinéa, consacre
ce principe dans les termes suivants:

«La compétence de la Cour s'étend à toutes affaires
que les Parties lui soumettront, ainsi qu'à tous les cas
spécialement prévus dans les traités et conventions en
vigueur. »

Ce principe ne saurait étre tenu en échec que dans les cas
exceptionnels où le différend que des Etats voudraient sou-
mettre à la Cour rentrerait dans la compétence exclusive,
réservée à un autre organe. Telle n’est cependant pas la
situation dans la présente affaire; car la compétence que le
Conseil de la Société des Nations possède, en vertu des arti-
cles 147 et 149 de la Convention de Genève, pour statuer
sur des pétitions individuelles ou collectives, est tout à fait
distincte, et. ne limite en rien la compétence de la Cour
pour statuer sur des différends entre États. La preuve en est
que la compétence détenue par le Conseil, en vertu de ces
articles, couvre aussi les articles du titre premier de cette
partie de la Convention, pour lesquels l’article 72, n° 3, pré-
voit expressément la juridiction. de ia Cour en cas de diffé-
rends entre les États qui y sont mentionnés.

La situation de la Cour, en matière de compétence, n’est
pas comparable à la situation des tribunaux nationaux, pour
lesquels l’État a réparti la compétence, soit ratione materia,
soit d’après un ordre hiérarchique. Cette répartition est, en
général, d’ordre public, et implique pour les tribunaux le
devoir de veiller ex oficio à son observation. Puisque dans
ces cas, l’exception de la Partie ne fait qu’attirer l'attention
du tribunal sur une objection à la compétence qu’il doit
examiner d'office, cet acte de la Partie peut être accompli à
‘tout moment, au cours de la procédure.

L’acceptation, par un Etat, de la juridiction de la Cour
dans un cas particulier, n’est pas, selon le Statut, soumise à
l'observation de certaines formes, comme, par exemple, l'éta-
blissement d’un compromis formel préalable.

. Ainsi Ja Cour a, dans son Arrêt n° 5, reconnu comme suffi-
Sante, pour établir sa compétence, la simple déclaration, faite
par le défendeur au cours de la procédure, d'accepter que la
Cour jugeât sur un point qui, de l’avis de la Cour, ne ren-
24 ARRÊT N° 12, — HAUTE-SILÉSIE (ÉCOLES MINORITAIRES)

trait pas autrement dans sa compétence. Et il ne semble
point douteux que la volonté d’un État de soumettre un diffé
rend à la Cour puisse résulter, non seulement d’une déclara-
tion expresse, mais aussi d’actes concluants. Il paraît difficile
de nier que le fait de plaider le fond, sans faire des réserves
sur la compétence, ne doive être regardé comme une mani-
festation non équivoque de la volonté de l’État d’obtenir une
décision sur le fond de l'affaire. Or, la Cour a déjà observé
que les conclusions du Contre-Mémoire visent une décision sur
le fond.

La Cour sait fort bien que le Gouvernement allemand avait
présenté la Requête introductive d'instance en vertu de
l’article 72, n° 3, de la Convention de Genève, et partant en
sa qualité de Membre du Conseil de la Société des Nations,
tandis que, dans les questions dont la Cour se trouve saisie
exclusivement de par le consentement des Parties, le Gou-
vernement allemand ne saurait figurer qu’en tant qu’Etat
contractant de la Convention de Genève.

Mais elle est d’avis que rien, dans cette Convention ou dans
les principes régissant la juridiction de la Cour, ne s'oppose à
ce que l'accord des Parties place devant la Cour des questions
qui sont en dehors du cadre de celles pour lesquelles la
juridiction obligatoire est prévue, bien que l’instance ait été
introduite sur la base de la clause qui établit ladite juridiction.
La Cour rappelle & cet égard ce qu’elle a retenu dans son
Arrêt n° 5, mentionné ci-dessus: savoir, qu’un différend
relatif au Protocole XII de Lausanne, pour lequel sa juridic-
tion n’était pas prévue, lui avait été valablement soumis en
vertu du consentement de la Partie défenderesse ; et cela dans
une procédure que le Gouvernement hellénique avait introduite
en vertu de l’article 26 du Mandat pour la Palestine et en
sa qualité de Membre de la Société des Nations. Il est vrai
que, dans ce cas, le consentement de la Partie défenderesse .
s’était manifesté par une déclaration expresse, alors que, dans
le cas actuel, il ne résulte que du fait d’avoir demandé une
décision sur le fond sans faire des réserves à l'égard de la
compétence. Mais cette circonstance ne saurait, de l'avis de la
Cour, justifier une conclusion différente, car il n’y a aucune :
25 ARRÊT N° I2. — HAUTE-SILÉSIE (ÉCOLES MINORITAIRES)

règle qui prescrive que le consentement doit être donné par
une déclaration explicite plutôt que par des actes concluants.

Si, dans un cas spécial, le défendeur a manifesté, par une
déclaration expresse, sa volonté d'obtenir une décision sur le
fond et de ne pas soulever la question de compétence, il
semble clair qu’il ne peut, plus tard au cours de la procédure,
revenir sur cette déclaration. Il n’en serait autrement que si
les conditions dans lesquelles celle-ci avait été faite étaient de
nature à infirmer la déclaration de volonté, ou si la Partie
demanderesse avait, dans la procédure ultérieure, essentielle-
ment modifié l’aspect de l'affaire, de sorte que le consentement
donné, sur la base de la demande primitive, ne saurait rai-
sonnablement. s'appliquer à la demande telle qu’elle se présente
actuellement. Or, de l’avis de la Cour, il n'existe pas de raison
pour traiter autrement les cas où la volonté de soumettre une
affaire à la décision de la Cour a été manifestée implicitement
par le fait de plaider le fond sans réserver la question de
compétence.

La Partie défenderesse paraît, elle aussi, partager cette
opinion. C'est ce qui ressort de la manière dont elle a, dans
sa Duplique, motivé la présentation de son exception seule-
ment à ce stade de la procédure. Elle se fonde, en effet, sur
la mise hors cause par le Gouvernement allemand, dans la
Réplique écrite, de l’article 69 de la Convention de Genève ;
cette mise hors cause, dans son opinion, ne résultait pas en
effet aussi nettement du Mémoire allemand.

Mais la Cour ne trouve pas que cette raison puisse justifier
le retrait du consentement implicitement donné. La Partie
demanderesse n’a pas, dans sa Réplique, changé sa conclusion,
dans laquelle elle n’invoque, à l'égard des deux premières
thèses, que des articles de la Convention qui suivent l’article 72.
Le Contre-Mémoire lui-même démontre que l'agent du
Gouvernement polonais avait déjà porté son attention sur ce
fait et qu’il aurait fort bien pu poser la question de compé-
tence dans son Contre-Mémoire s’il l'avait voulu. Au lieu de ce
faire, le Gouvernement polonais, dans son Contre-Mémoire,
s’est borné à insister sur l'importance de l’article 69 pour la
décision quant au fond de l'affaire, et le Gouvernement alle-
26 ARRÊT N° 12. — HAUTE-SILÉSIE (ÉCOLES MINORITAIRES)

mand, dans sa Réplique, a accepté la discussion sur ce terrain,
en maintenant que l’article 69 constituait un argument en
faveur de son point de vue. Quand bien même on voudrait
regarder le consentement à l'examen par la Cour des conclu-
sions de l’Allemagne comme dépendant de la prise en considéra-
tion de l’article 69, cette condition se trouverait donc remplie. En
effet, comme il sera démontré plus loin, la Cour, en examinant
le fond, s’est, elle aussi, placée au point de vue suivant lequel
l’article 69 doit entrer en ligne de compte, conformément aux
vues exprimées par le Gouvernement polonais dans son Contre-
Mémoire. .

Au surplus, les déclarations du Gouvernement polonais dont :
le Conseil, ainsi qu’il a été dit plus haut, a pris acte dans sa
séance du 7 mars 1928, contribuent à indiquer le sens qu’il
convient d'attribuer au fait que, dans son Contre-Mémoire,
le Gouvernement polonais a répondu quant au fond sans
formuler de réserves.

La Cour arrive donc à la conclusion que le Gouvernement
polonais a implicitement accepté la compétence de la Cour
pour juger quant au fond, sur l’ensemble des demandes du
‘Gouvernement allemand, et que l'exception d’incompétence
formulée dans la Duplique ne peut invalider cette acceptation
acquise dés la présentation du Contre-Mémoire.

D'ailleurs, même si tel n'était pas le cas, l’argument contre
la compétence de la Cour, qui est tiré de Varticle 72, n° 3,
ne pourrait porter sur la troisième thèse du Gouvernement
allemand, pour autant que celle-ci invoque les articles 65 et
68 de la Convention, qui, eux, sont parmi les articles visés
dans l’article 72, n° 3.

La Cour, ayant établi qu’elle est compétente en vertu de
l'acceptation de sa juridiction par la Partie défenderesse, n’a
pas besoin d’examiner si, et, le cas échéant, dans quelle
mesure, les deux premières thèses de la conclusion allemande
tomberaient, elles aussi, sous le coup de la compétence que
Tui confère l’article 72, n° 3, de la Convention de Genève.

. Toutefois, le Gouvernement allemand ayant exprimé l'opinion
selon laquelle la compétence de la Cour s’étendrait aux diffé-
rends relatifs aux dispositions du titre II de la Partie III de

x

la Convention, donc aussi aux articles invoqués par lui a
27 ARRÊT N° I2. — HAUTE-SILÉSIE (ÉCOLES MINORITAIRES)

l’appui de ses deux premières thèses, la Cour désire observer
ce qui suit.

Cette opinion est fondée sur l'avis que la garantie de la
Société des Nations, mentionnée sous le n° 3 du préambule
au titre premier, comprendrait aussi les dispositions du titre H.

La Cour ne saurait se rallier à cet avis.

Le préambule en question est ainsi conçu:

« Considérant que la Conférence des Ambassadeurs a
décidé, en date du 20 octobre 1921:

1° que le Traité concernant la protection des minorités,
etc., conclu le 28 juin 19r9 entre les Etats-Unis d’Améri-
que, l’Empire britannique, la France, I’Italie, le Japon,
d’une part, et la Pologne, d’autre part, est applicable
dans la partie de la Haute-Silésie reconnue comme faisant
définitivement partie de la Pologne;

2° que l'équité ainsi que le maintien de la vie écono-
mique de la Haute-Silésie demandent que le Gouvernement
allemand soit tenu d’accepter, au moins pour la période
transitoire de quinze ans à dater de l’attribution définitive du
territoire, des stipulations correspondant aux articles premier,
2, 7, 8, 9 (alinéas xr et 2), Io, xx et 12 dudit Traité,
pour ce qui concerne la partie de la Haute-Silésie recon-
nue comme faisant définitivement partie de l’Allemagne ;

3° que les stipulations de l'accord qui sera conclu entre
les Gouvernements allemand et polonais en vue de la
mise en pratique des principes ci-dessus énoncés, consti-
tuent des obligations d’intérêt international pour l’Alle-
magne et pour la Pologne et seront placées sous la
garantie de la Société des Nations de la même façon que
les stipulations du Traité du 28 juin 1910,

les deux Parties contractantes ont convenu des stipula- —
tions suivantes..... »

L'objet du préambule est de donner les motifs des disposi-
tions contenues dans le titre premier, ce qui ressort claire-
ment du texte («considérant que la Conférence des Ambassa-
deurs a décidé. ... les deux Parties contractantes ont convenu
des stipulations suivantes. ...»). Suivent les dispositions du
titre en textes imprimés parallèlement, lune en ce qui concerne
VAllemagne, l’autre en ce qui concerne la Pologne. Elles
28 ARRÊT N° 12. — HAUTE-SILÉSIE (ÉCOLES MINORITAIRES)

répètent, dans les articles 65 à 72, les dispositions du Traité des
Minorités, qui, selon ia Décision de la Conférence des
Ambassadeurs, devaient être acceptées par l'Allemagne.

Il apparaît ainsi clairement que ce sont les dispositions du
titre premier lui-même qui constituent l'exécution (ou, selon
le texte du préambule, «la mise en pratique ») des « principes
établis ci-dessus» par la Conférence des Ambassadeurs 1.

S'il en avait été autrement, on aurait dû trouver quelque
part ailleurs dans la Convention l'expression de l’idée que les
dispositions de l’article 72 —— lesquelles ont sans aucun doute
pour but de préciser ce qu’il faut entendre par la garantie
de la Société des Nations mentionnée dans le préambule au
titre premier —, devaient s'appliquer aussi aux dispositions
du titre II. Mais c’est en vain qu’on cherche l'expression d’une
telle idée dans la Convention, qui, loin de mettre sur le
même pied les multiples dispositions du titre II et celles du
titre premier, établit une distinction très marquée entre les
unes et les autres.

Il est vrai que les résolutions par lesquelles le Conseil de la
Société des Nations a déclaré accepter la garantie des dis-
positions de la Convention de Genève sont rédigées dans des
termes si généraux qu’elles pourraient faire croire qu’on
n’entendait pas distinguer entre les dispositions des deux titres.
Mais cela ne peut prévaloir contre les termes de la Convention.
Le fait que, d’après le titre III, certaines fonctions sont
confiées au Conseil, à l’égard des dispositions du titre II
également, peut d’ailleurs expliquer que l'on ait considéré
aussi ces dispositions comme étant garanties par la Société
des Nations, bien que d’une autre façon que les dispositions
du titre premier.

Pour ces raisons, la Cour ne saurait accepter l'interprétation
selon laquelle la garantie de la Société des Nations, telle
qu'elle est définie dans l’article 72 de la Convention de Genève,
s’étendrait aussi aux dispositions du titre II.

1 Dans l'annexe 3 à la Recommandation faite par le Conseil de la Société
des Nations et acceptée par la Conférence des Ambassadeurs, l'expression qui,
dans le texte anglais, correspond à l'expression «mettre en pratique» du texte
français est: put into force (mettre en vigueur).
29 ARRÊT N° 12 — HAUTE-SILÉSIE (ÉCOLES MINORITAIRES)

#

La Cour est donc arrivée à la conclusion qu’elle ne saurait
admettre l'exception d’incompétence soulevée par le Gouver-
nement polonais. Mais, comme il a été dit.plus haut, l’agent
du Gouvernement polonais a aussi formulé l’objection que
«l'affaire, en vertu des articles 149 et 157 de la Convention,
est réglée par le Conseil de la Société des Nations qui est
souverain dans l’appréciation des mesures à prendre», et que
sa «décision ne saurait être soumise à un contrôle de la Cour
de Justice internationale ».

Si, comme la Cour l'estime, cette objection doit être com-
prise comme posant une exception de non-recevabilité de la
conclusion allemande, la Cour ne peut considérer cette excep-
tion comme bien fondée.

La «décision » visée est la « Résolution » rappelée plus haut,
que le Conseil a adoptée le 12 mars 1927, statuant en appel
sur la demande de l'Association allemande de Haute-Silésie
polonaise (Deutscher Volksbund für Polnisch  Oberschlesien).
Il s’agit donc d’une résolution prise en vertu des pouvoirs
que l'article 149 de la Convention de Genève confère au
Conseil.

Les rapports découlant de la coexistence de ces pouvoirs
et de la juridiction attribuée à la Cour par l’article 72, n° 3,
n'ont pas été définis dans la Convention. Mais en l'absence
de tout règlement spécial à ce sujet, la Cour estime devoir
rappeler son observation antérieure, savoir que les deux
juridictions sont d’ordres différents.

En tous cas, il ressort clairement des discussions qui ont eu
lieu devant le Conseil que celui-ci n’a pas voulu trancher la
question de droit soulevée par le délégué allemand et dont la
solution est demandée par la Requête qui est à la base de la
présente procédure. La Résolution dit expressément, sous le
n° V, que «l’arrangement prévu sous les n® IT, III et IV
ci-dessus doit étre considéré comme une mesure exceptionnelle
‘destinée à faire face à une situation de fait non prévue par la
Convention du 15 mai 1922», et «qu'il ne doit en rien être
interprété comme comportant une modification des stipulations
de cette Convention ». Et s’il pouvait encore exister des doutes
sur la portée de la Résolution du Conseil, le Conseil lui-même
les a fait disparaître en précisant, lors de sa séance du 8 dé-
30 ARRÊT N° 12, —- HAUTE-SILÉSIE (ÉCOLES MINORITAIRES)

cembre 1927, que la question juridique n’était pas tranchée.
La Cour renvoie, sur ce point, à ce qu’elle a exposé plus
haut.

Dans son Contre-Mémoire, l’agent du Gouvernement polonais
a présenté, au sujet de la troisième thèse allemande, des
observations qui peuvent être interprétées comme réservant
une exception de non-recevabilité. Il a déclaré, en effet, qu'il
n'était pas en état de se prononcer sur la dernière partie
(troisième thèse) de la conclusion allemande, parce que le
Gouvernement allemand n'avait, dans son Mémoire, fourni
aucun exemple pour illustrer ladite thèse et que les tribunaux,
de Vavis du Gouvernement polonais, n’ont pas à énoncer des
principes généraux autrement qu'à l’occasion de faits concrets
qui leur sont soumis. Le Gouvernement polonais, cependant,
se réservait le droit de fournir des explications si la Partie
adverse apportait des précisions et citait des faits concrets.
Le Gouvernement allemand ayant, dans sa Réplique écrite,
cité certains faits qui, à son avis, démontraient la nécessité
d'obtenir une décision de la Cour conformément à cette thèse,
l'agent du Gouvernement polonais n’a, dans sa Duplique
écrite, rien dit au sujet de ladite thèse. Dans sa plaidoirie
orale, il s’est borné, soit à contester l'existence des faits
invoqués, soit à nier que ces faits puissent être imputés au
Gouvernement polonais ou qu'ils puissent démontrer qu’il y ait
eu un traitement discriminatoire au préjudice des écoles de
minorité allemandes en Haute-Silésie polonaise. La Cour ne se
trouve donc pas en présence d’une véritable exception d’irrece-

vabilité.

IT.

Abordant maintenant l'examen du fond de l'affaire, la Cour
estime nécessaire d'établir ‘quels sont les rapports entré les
dispositions du titre premier de la. troisième Partie de la
Convention de Genève et celles qui se trouvent dans le titre IT
de la même Partie.

La Cour rappelle à ce sujet que les dispositions du titre
premier sont des dispositions dont le contenu a été fixé
d'avance par la Conférence des Ambassadeurs. Elles devaient
3I ARRÊT N° 12. — HAUTE-SILÉSIE (ÉCOLES MINORITAIRES)

être acceptées telles quelles sans modifications. Cela résulte
clairement du préambule au titre premier et de la disposition
qui se trouve dans l’article 72, sous le n° x. Elles constituent
une catégorie à part des dispositions relatives à la protection
des minorités, et les dispositions ultérieures convenues entre
les Parties contractantes ne peuvent les modifier ou y être
contraires, diminuant ainsi la protection prévue. (Voir à ce
sujet le préambule du titre IT cité plus haut, lequel déclare
que les dispositions de ce titre sont adoptées «sans préjudice
des dispositions du titre premier ».)

Le Protocole final, signé par les Parties à la même date que
la Convention elle-même, souligne cette intangibilité des disposi-
tions du titre premier par son article XV, qui dit:

« Aucune disposition de la Convention ne modifie
en rien les stipulations des articles 65 à 72.»

A

L'article 65 donne à certains de ces articles un caractère
intangible encore plus marqué en disposant que les deux
Parties contractantes s'engagent «a ce que les stipulations
contenues dans les articles 66 a 68 soient reconnues comme
lois fondamentales, à ce qu’aucune loi, aucun règlement ni
aucune action officielle ne soient en contradiction ou en oppo-
sition avec ces stipulations, et à ce qu’aucune loi, aucun
règlement ni aucune action officielle ne prévalent contre elles ».
Cette disposition se trouve encore répétée dans Varticle 73
avec l'addition que «les tribunaux et cours de justice, y
compris les tribunaux administratifs, militaires et les tribunaux
extraordinaires, sont compétents pour examiner si les dispo-
sitions législatives ou administratives ne sont pas contraires
aux stipulations de la présente Partie ».

Du caractére spécial et prééminent des stipulations du titre
premier de la Convention, il résulte que toute interprétation
des dispositions du titre II qui pourrait contredire le sens
des stipulations du titre premier est exclue. Les stipulations
du titre II doivent être interprétées à la lumière des stipula-
tions du titre premier, et non ces dernières à la lumière de
celles du titre IT. Il ressort de la procédure en la présente
32 ARRÊT N° I2. — HAUTE-SILÉSIE (ÉCOLES MINORITAIRES)

affaire que les Gouvernements en cause ne sont pas d’accord
sur le principe qui, pour les deux parties de la Haute-Silésie,
règle la question de savoir si une ‘personne appartient ou non
à une minorité de race, de langue ou de religion. S'appuyant
sur l’article 74 qui interdit aux autorités toute vérification
ou contestation quant à «la question de savoir si une per-
sonne appartient ou non» à une telle minorité, l'Allemagne est
d'avis que, par cet article, les Parties ont, d’un commun
accord, adopté comme principe que ce point doit être laissé
à la volonté subjective des personnes, et que cette volonté
doit être respectée par les autorités, même si elle paraît
contraire à la réalité.

Par contre la Pologne estime que la question de savoir
si une personne appartient ou non à une desdites minorités
est une question de fait et non de volonté, et que tel est
bien le sens des dispositions du titre premier de la troisième
Partie de la Convention de Genève, dispositions qui ne sau-
raient être modifiées par celles du titre IT de cette Partie.
Si l’article 74 conduit à admettre que les personnes peuvent
déclarer elles-mêmes si elles appartiennent ou non à une des
minorités en question, cette déclaration doit porter sur ce
qui est en fait le cas. Une personne qui, en claire contradic-
tion avec les faits, déclarerait appartenir à une minorité,
commettrait, selon le Gouvernement polonais, un abus qui ne
pourrait être toléré.

La Cour estime que la Pologne est fondée à interpréter le
Traité des Minorités, dont les dispositions comme telles consti-
tuent — sauf de légères modifications sans importance ici —
le titre premier de la troisième Partie de la Convention de
Genève, dans ce sens que la question de savoir si une per-
sonne appartient à une minorité de race, de langue ou de
religion, et, partant, est en droit de réclamer le bénéfice des
règles que le Traité contient sur la protection des minorités,
est une question de fait et non de pure volonté. Le Traité
est devenu, sans autre, applicable dans tous les territoires
que le Traité de Versailles a transférés de l'Allemagne à la.
Pologne. Si le Traité des Minorités ne dit pas expressément
quelles personnes appartiennent à une minorité, il ne faut pas
y voir une lacune qui doive nécessairement être comblée par
33 ARRÊT N° 12. — HAUTE-SILESIE (ÉCOLES MINORITAIRES)

des stipulations ultérieures. Le Traité manquerait son but si
l’on ne devait considérer comme établi que les personnes qui
en fait appartiennent à une telle minorité doivent jouir de la
protection stipulée. .

S'il doit être reconnu que tel est le sens des stipulations
du Traité des Minorités insérées dans le titre premier de la
troisième Partie de la Convention de Genève avec le caractère
spécial ci-dessus exposé, il ne s’ensuit cependant pas que les
Parties contractantes n’aient pu valablement convenir d’étendre
les droits prévus pour les minorités également à des personnes
qui ne rentrent pas naturellement dans la notion de minorité.
Il ne serait pas conforme à une juste interprétation des
stipulations du Traité des Minorités, ni de la disposition de
l’article XV du Protocole final, cité plus haut, de considérer
comme exclue une extension à des personnes qui, en fait,
n’appartiennent pas à une minorité, des bénéfices de protection
stipulés en faveur des minorités. Mais, d’autre part, une telle
extension ne se présume pas. Au contraire, il y a présomption
que les dispositions de la Convention sont conformes au prin-
cipe du Traité des Minorités.

Parmi les articles de la Convention cités par le Gouverne-
ment allemand à l'appui de sa thèse, seul l’article 74 se
réfère en général à la question de savoir si une personne
appartient ou non à une minorité de race, de langue ou de.
religion. L'article 131 traite seulement d’une question spéciale,
celle de la langue d’un élève ou enfant.

L'article 74 est ainsi conçu:

«La question de savoir si une personne appartient ou
non à une minorité de race, de langue ou de religion, ne
peut faire l’objet d’aucune vérification ni d’aucune contes-
tation par les autorités.»

Cette stipulation fournit-elle une base suffisante à l’inter-
prétation que lui donne le Gouvernement allemand et selon
laquelle il s'agirait d’une question de pure volonté (« principe
subjectif ») ? La Cour ne le pense pas.

Il y a lieu de remarquer, tout d’abord, que l’article ne dit
pas en termes exprès que c’est une déclaration de la personne

x

elle-même qui décide de l'appartenance à une minorité, ni
34 ARRÊT N° 12. — HAUTE-SILÉSIE (ÉCOLES MINORITAIRES)

que cette déclaration doit être une déclaration de pure volonté
et non une déclaration établissant ce que la personne considère
comme étant la situation de fait. L’interdiction de vérification
et de contestation, que contient l’article, se comprend très
bien, même si l’on rejette l’interprétation soutenue par l’Alle-

magne.

Il y a lieu de croire que, dans les conditions qui règnent en
Haute-Silésie, il se présente une multitude de cas où l’apparte-
nance à une minorité, notamment de race ou. de langue, ne
ressort pas clairement des faits. Une telle incertitude pourrait,
par exemple, exister en ce qui concerne la langue, la où une
personne ne parle ni l’allemand ni le polonais littéraire, ou
bien connait et emploie plusieurs langues, et, en ce qui concerne
la race, dans le cas de mariages mixtes. Si les autorités vou-
laient procéder à la vérification ou à la contestation du contenu
de la déclaration de la personne elle-méme, il est peu probable
que, dans de tels cas, elles pourraient arriver 4 un résultat
plus conforme a la réalité. Pareil procédé, de la part des
autorités, prendrait en outre facilement, dans l’opinion de la
population, l’aspect d’une mesure vexatoire qui enflammerait
les passions politiques et contrecarrerait le but d’apaisement,
qui est aussi celui des stipulations concernant la protection
des minorités.

Selon l'opinion de la Cour, la défense de vérification et de
contestation a donc pour but, non de substituer un nouveau
principe a celui qui, d’aprés la nature des choses et les dis-
positions du Traité des Minorités, détermine l’appartenance
à une minorité de race, de langue ou de religion, mais seule-
ment d'éviter les inconvénients -— particulièrement grands en
Haute-Silésie — qui résulteraient d’une vérification ou d’une
contestation de la part des autorités en ce qui concerne cette
appartenance. Que le principe soit resté le même, c'est ce
qui se trouve aussi confirmé par l’article 131 qui, comme il
sera exposé plus loin, prévoit une déclaration portant sur
une question de fait («quelle est la langue d'un élève ou
enfant »?) et non une déclaration de volonté.

Il faut reconnaître que l'interdiction de toute vérification ou
contestation de la part des autorités peut avoir pour consé-
quence que certaines personnes, qui, en fait, ne font pas partie
35 ARRÊT N° I2. — HAUTE-SILÉSIE (ÉCOLES MINORITAIRES)

de la minorité, devront être respectées comme y appartenant.
C'est la, de l’avis de la Cour, une conséquence que les Parties
contractantes ont acceptée pour éviter les inconvénients beau-
coup plus graves qui résulteraient d’une vérification ou d'une
contestation de la part des autorités. Si, d’après ce qui a été
dit ci-dessus, une déclaration qui est en pleine contradiction.
avec les faits doit être considérée comme non conforme à la
Convention de Genève, il n’en découle pas que l'interdiction de
vérification et de contestation cesse d’être applicable en pareil
cas, comme semble vouloir le soutenir le Gouvernement polo-
nais. L’interdiction, conçue én des termes absolus, ne peut
souffrir aucune restriction. Mais il ne faut pas en conclure que
Vinterprétation ci-dessus donnée, selon laquelle la déclaration,
en principe, doit étre conforme aux faits, soit pour cela sans
valeur. Il n’est pas sans importance, en effet, de constater
quelle est la situation de droit.

*

Passant maintenant a la deuxiéme thése du Gouvernement
allemand, la Cour rappelle que cette thése comporte que les
personnes légalement responsables de l’éducation d’un élève ou
d’un enfant ont la liberté sans restriction de « choisir la langue
d'enseignement et l’école correspondante pour cet élève ou
enfant sans avoir à se soumettre à aucune vérification, contes-
tation, pression ou entrave de la part des autorités ».
= Les dispositions que le Gouvernement allemand invoque
à l'appui de cette thèse sont, à côté de l’article 74 dont la
Cour a fixé plus haut l'interprétation, les articles 106 et 131
de la Convention de Genève dont le texte suit:

« Article 106.

§ 1.

I. — Ilsera créé une école minoritaire, sur la demande
d'un ressortissant, appuyée par les personnes légalement
responsables de l'éducation d’au moins quarante enfants
d’une minorité de langue, à condition que ces enfants
soient ressortissants de l’État, appartiennent à une même
36

ARRÊT N° 12. — HAUTE-SILÉSIE (ÉCOLES MINORITAIRES)

communauté scolaire (Schulverband — zwigzek szkolny),
aient l’âge où l’enseignement est obligatoire, et soient
destinés à fréquenter ladite école.

2. — Si quarante de ces enfants au moins appar-
tiennent à la même confession ou religion, il sera créé
sur demande une école minoritaire du caractère confes-
sionnel ou religieux demandé.

3. — Dans le cas où la création d'une école mino-
ritaire n'est pas expédiente pour des raisons spéciales,
il sera formé des classes minoritaires.

§ 2.

Il devra être donné satisfaction aux demandes men-
tionnées aux alinéas I et 2 du paragraphe premier, dans
le plus bref délai possible et au plus tard au début de
l’année scolaire qui suivra la demande, à condition que
celle-ci ait été présentée neuf mois au moins avant le
début de l’année scolaire.

Article 131.

I. — Pour établir quelle est la langue d’un élève
ou enfant, il sera uniquement tenu compte de la déclara-
tion verbale ou écrite de la personne légalement respon-
sable de son éducation. Cette déclaration ne pourra faire
l’objet d’aucune vérification ou contestation de la part
des autorités scolaires.
37 ARRÊT N° 12. — HAUTE-SILÉSIE (ÉCOLES MINORITAIRES)

2. — Les autorités scolaires devront de même s’abste-
nir d'exercer toute pression, si minime qu'elle soit, ayant
pour but le retrait de demandes de création d'institutions
scolaires de minorités.»

Pour faire comprendre ce qu’il faut entendre par «langue
d'enseignement », il convient de citer l’article 132 qui est ainsi
conçu :

«Article 132.

§ ï.

Par langue véhiculaire ou par langue considérée comme
matière d'enseignement, on entend la langue littéraire
correcte soit polonaise, soit allemande.

§ 2.

Là où la langue d’une minorité est la langue véhi-
culaire, elle l’est pour l’enseignement de toutes les matières,
sauf pour l'enseignement du polonais dans la partie
polonaise du territoire plébiscité et pour l’enseignement
de Vallemand dans la partie allemande dudit territoire,
lorsque l’enseignement de ces langues fait partie du
programme scolaire.

$ 3.

Les cours minoritaires de la langue de la minorité
seront donnés dans cette langue.»
38 ARRÊT N° IZ. — HAUTE-SILÉSIE (ÉCOLES MINORITAIRES)

La thèse polonaise, telle qu’elle se trouve formulée dans la
conclusion «éventuelle et subsidiaire », est, par contre, que les
ressortissants légalement responsables de l'éducation d’un élève
ou enfant ont la liberté de « déclarer quelle est la langue de l’élève
ou de l'enfant ». Cette thèse constitue la négation de la liberté de
choisir la langue d’enseignement et l’école correspondante. Il
ressort également de la procédure que la Pologne n’accepte pas
sans restriction que toute vérification ou contestation de la
part des autorités soit exclue en ce qui concerne la déclara-
tion. ;

En dehors des articles cités dans la conclusion allemande,
le Gouvernement polonais se fonde sur l’article 69 de la
Convention, dont le premier alinéa doit être rappelé ici:

1, — En matière d’enseigne-
ment public, le Gouvernement
allemand accordera dans les
villes et districts où réside une
proportion considérable de res-
sortissants allemands de lan-
gue autre que la langue alle-
mande, des facilités appro-
priées pour assurer que dans
les écoles primaires l’instruc-
tion sera donnée dans leur
propre langue aux enfants de
ces ressortissants allemands.
Cette stipulation n’empéchera
pas le Gouvernement alle-
mand de rendre obligatoire
l’enseignement de la langue
allemande dans lesdites écoles.

I. — En matière d’enseigne-
ment public, le Gouvernement
polonais accordera dans les
villes et districts où réside
une proportion considérable
de ressortissants polonais de
langue autre que la langue
polonaise, des facilités appro-
priées pour assurer que dans
les écoles primaires l’instruc-
tion sera donnée dans leur
propre langue aux enfants de
ces ressortissants polonais. Cet-
te stipulation n’empéchera pas
le Gouvernement polonais de
rendre obligatoire l’enseigne-
ment de la langue polonaise
dans lesdites écoles.
39 ARRÊT N° I2. — HAUTE-SILÉSIE (ÉCOLES MINORITAIRES)

Il en déduit que les écoles, classes ou cours de langue
minoritaires prévus dans l’article 105 de la Convention (voir
annexe) ne sont destinés qu'aux élèves de langue autre que la
langue polonaise et dont les parents sont également de cette
autre langue. Aussi le Gouvernement polonais estime-t-il que
la déclaration prévue par l'article 131 pour établir quelle
est la langue d’un élève ou enfant vise la constatation d’un
fait et non l'expression d’une volonté ou d’un désir.

Pour ce qui est de savoir si l’article 13r vise une déclaration
constatant un fait et non l'expression d’une volonté ou d’un
désir, la Cour doit se rallier à l'interprétation du Gouvernement
polonais. Le texte de l’article est clair en ce sens («pour
établir quelle est la langue d'un élève ou d’un enfant ....»).
Il est aussi en complète harmonie avec les termes de l’arti-
cle 105 («enfants d’une minorité de langue»), ainsi que de
ceux de l’article 107 («éléves.... qui.... appartiennent à
une minorité de langue»). Cette interprétation est, en outre,
conforme au sens des mots «dans leur propre langue», qu’em-
ploie l’article 69. La Cour ne trouve, dans le texte de la
Convention, aucune raison pour interpréter l’article 131, ainsi
que le veut le Gouvernement allemand, comme visant seulement
une déclaration de la volonté ou du désir que l'instruction de
Venfant ou de l'élève soit donnée dans la langue minoritaire.
Sur ce point la Cour se réfère aussi à ce qu’elle a exposé
ci-dessus à propos de l’article 74.

La Cour, ayant à juger sur des thèses présentées sur la
base de la Convention de Genève, ne peut attribuer une
importance particulière au fait que le voïévode de Haute-
Silésie, se conformant à un avis exprimé par le président de
la Commission mixte, a supprimé dans les formulaires, pour
les demandes prévues dans les articles 106 et 3107, l'exigence
40 ARRÊT N° 12. — HAUTE-SILÉSIE (ÉCOLES MINORITAIRES)

d’une déclaration sur la «langue maternelle » de l’enfant. Cette
suppression peut d’ailleurs s'expliquer par le fait que le texte
même desdits articles n’exige pas une déclaration sur ce point
et que la Convention ne se sert pas de l’expression «langue
maternelle ».

La Cour ne peut non plus attacher beaucoup d'importance
à l'argument que le Gouvernement allemand a cru trouver
dans la position prise par le Gouvernement polonais lors des
négociations qui ont eu lieu entre la Pologne et la Ville libre
de Dantzig, et qui ont été terminées par l’Accord du 24 octo-
bre 1921, moins d’un mois avant le commencement des
négociations avec l'Allemagne relatives à la Haute-Silésie.
Selon: le Gouvernement allemand, le Gouvernement polonais
aurait alors exigé l'adoption du principe que soutient actuelle-
ment le Gouvernement allemand. La Cour ne trouve pas cela
tout à fait exact. La Pologne demandait alors deux choses :
1° que l’admission aux écoles minoritaires à Dantzig ne dépen-
dit pas de ce que l'enfant fût à la fois de race et de langue
polonaise, mais qu'il suffit, pour lui, d’être soit d’origine,
soit de langue polonaise ; 2° que la déclaration de la personne
responsable de l'éducation de l'enfant décidât si l'enfant se
servait de la langue polonaise ou était d’origine polonaise,
toute vérification de l'exactitude de cette déclaration de la
part des autorités scolaires devant être exclue. La Pologne
revendiquait donc deux bases différentes, dont chacune devait
suffire pour l'admission aux écoles minoritaires, savoir: soit
l’origine polonaise, soit la langue polonaise de l'enfant. Seule,
la seconde base paraît avoir été adoptée dans la Convention
de Genève. La demande de la Pologne à ce sujet paraît
correspondre parfaitement au contenu du premier alinéa de
l’article 131 de la Convention de Genève et ne saurait donc
fournir d’argument en faveur de l'interprétation allemande de
cet article.

Mais, si la conclusion tirée par la Cour du texte de la
Convention est que l'article 13x vise une déclaration qui, en
principe, doit porter sur l'existence d’un fait et non exprimer
une volonté ou un désir, cela n'exclut pas que, dans l’appré-
ciation des faits, un élément subjectif puisse légitimement
entrer. En effet, ce qu’il faut entendre par la langue d’une
AI ARRÊT N° 12. — HAUTE-SILÉSIE (ÉCOLES MINORITAIRES)

personne n’est pas toujours clair et hors de doute ; notamment
quand il s’agit d’un enfant arrivant à l’âge scolaire, il est
sans doute légitime de ne pas tenir compte exclusivement de
la langue dont l'enfant se sert en général, si c’est dans une
autre langue que les parents satisfont leurs besoins culturels .
et si c'est cette langue qu’ils considèrent comme étant de
préférence la leur. Ce qui vient d’être dit est tout particuliè-
rement vrai pour la Haute-Silésie, étant donné les conditions
très spéciales qui paraissent y régner, d’après les éléments de
la procédure, au point de vue linguistique.

La thèse allemande soulève encore une autre question, celle
de savoir si, d’après la Convention, l'admission d’un élève ou
enfant aux écoles (classes ou cours) minoritaires dépend d’une
déclaration conformément à l’article 137. |

A ce sujet, la Cour fait observer qu'il ne lui paraît pas
douteux que l’article 69 ne comporte pas l’obligation, pour les
États en question, d’accorder «des facilités appropriées» pour
que l'instruction dans la langue de la minorité soit donnée,
dans les écoles primaires publiques, à d’autres élèves ou
enfants que ceux dont la langue est celle de la minorité. Maïs,
d’après ce qui a été dit plus haut sur les rapports entre les
dispositions du titre premier et celles du titre II, il ne serait
pas raisonnable d'interpréter les stipulations dudit article
comme s’opposant à ce que la participation aux mêmes
bénéfices soit étendue par la Convention à d’autres élèves ou
enfants. Il s’agit donc de savoir si la Convention a établi une
telle extension. Le président de la Commission mixte a estimé
qu'il faut distinguer entre, d’une part, les demandes en vue
d'établir une école minoritaire ou un cours de langue minori-
taire — pour lesquelles les articles 106 et 107 posent cer-
taines règles —, et, d’autre part, les simples demandes d’ins-
cription d'un élève à une école minoritaire existante, Ces
dernières, pour lesquelles la Convention n’a pas établi de
règles, ne sont, selon lui, soumises à aucune forme ni à aucune
condition concernant la langue. La base de cette interprétation
paraît être, en premier lieu, le «principe subjectif» qui, selon
le Gouvernement allemand, serait établi par les articles 74 et
131, mais qui, d’après l'interprétation donnée ci-dessus par la
Cour, ne s’y trouve pas contenu.
42 ARRÊT N° 12. — HAUTE-SILÉSIE (ÉCOLES MINORITAIRES)

Une autre base serait celle du traitement égal que l’article 68

de la Convention garantit aux minorités ;

article suit :

Les ressortissants allemands
appartenant à des minorités
ethniques, de religion ou de
langue, jouiront du même trai-
tement et des mêmes garan-
ties en droit et en fait que les
autres ressortissants allemands.
Ils auront notamment un droit
égal à créer, diriger et contrô-
ler à leurs frais des institu-
tions charitables, religieuses
ou sociales, des écoles et autres
établissements d'éducation,
avec le droit d’y faire libre-
ment usage de leur propre
langue et d’y exercer libre-
ment leur religion.

le texte de cet

Les ressortissants polonais
appartenant à des minorités
ethniques, de religion ou de
langue, jouiront du même trai-
tement et des mêmes garan-
ties en droit et en fait que les
autres ressortissants polonais.
Ils auront notamment un droit
égal à créer, diriger et contrô-
ler à leurs frais des institutions
charitables, religieuses ou so-
ciales, des écoles et autres éta-
blissements d'éducation, avec
le droit d’y faire librement
usage de leur propre langue
et d’y exercer librement leur
religion.

Bien que cet article ne soit pas invoqué dans la conclusion
allemande, par rapport à la thèse dont il s’agit ici, il ressort
de la procédure que le Gouvernement allemand trouve dans
l’article 68 un argument pour établir qu'il y a liberté de
choisir l’école minoritaire sans qu’il y ait obligation de faire la
déclaration prévue à l’article 131. La Cour croit donc devoir

examiner cet argument.
43 ARRÊT N° 12. — HAUTE-SILÉSIE (ÉCOLES MINORITAIRES)

En effet, le Gouvernement allemand, au cours de la procé-
dure orale, a émis l'opinion que le principe de l'égalité de
traitement de tous les ressortissants, établi par les articles 67
et 68 de la Convention, serait violé si, en ce qui concerne la
simple inscription d’un enfant à une école minoritaire, on
exigeait de la personne responsable de l'éducation de l'enfant
une déclaration contenant autre chose que la simple demande
d'inscription. Le raisonnement paraît être celui-ci: aucune
déclaration spéciale n’est requise pour Vinscription d’un enfant
à l’école majoritaire ; partant, en vertu du principe de l'égalité
de traitement, il doit en être de même pour l'inscription aux
écoles minoritaires.

La Cour ne peut se rallier à ce raisonnement. Elle estime
que l’article 67 (voir annexe) est étranger à la question
ci-dessus posée. En ce qui concerne l’article 68, il y a lieu de
remarquer qu'on ne peut l'interpréter en laissant de côté
l’article 69. En établissant l'obligation d'accorder des facilités
“appropriées pour que l'instruction d’un enfant de langue
minoritaire dans les écoles primaires publiques lui soit donnée
dans sa propre langue, cet article démontre clairement qu'il
est parfaitement compatible avec le principe du «même trai-
tement» garanti par l'article 68, de restreindre le bénéfice
de ces «facilités» aux enfants dont la langue est la langue
minoritaire. Et si, pour observer cette règle, une déclaration
relative à la langue de l'enfant est exigée, cela ne+peut non
plus être considéré comme une infraction au principe du
«même traitement » consacré par l’article 68.

En effet, l’article 69 accorde un avantage qui est lié à
l’accomplissement de certaines conditions; le fait que cet
avantage n'est pas accessible si les conditions dont il s’agit
ne sont pas remplies, ne soulève par conséquent pas une
question d'égalité de traitement. Il résulte de ce qui a été
exposé ci-dessus, qu’on ne peut considérer comme contraire
à la Convention le refus d’admettre aux écoles (classes ou
cours) minoritaires des enfants dont la langue, d’après la
déclaration des personnes responsables, n’est que la langue
polonaise, ou pour lesquels manque la déclaration relative à la
langue de l'enfant.

Si une déclaration a été faite, il faut toujours la respecter.
Pour ce qui est de l’article 131, comme de l’article 74, la
44 ARRÊT N° IZ. —- HAUTE-SILÉSIE (ÉCOLES MINORITAIRES)

Cour estime que l'interdiction de toute vérification ou contes-
tation ne cesse pas d’être applicable dans des cas où il appa-
raît que la déclaration n'est pas conforme à la vérité. La
Cour renvoie sur ce point à ce qu’elle a dit plus haut au
sujet de l’article 74.

* * *

Abordant maintenant la troisiéme thése du Gouvernement
allemand, la Cour constate que, seul, l’article 68 de la Conven-
tion est pertinent a cet égard. En effet, l’article 65 (voir
annexe), que le Gouvernement allemand a également cité,
n’ajoute rien aux règles contenues dans l’article 68, mais donne
a celles-ci un caractère particulièrement important et intan-
gible. Quant à l’article 72, n° 2, et au préambule au titre II
(voir annexe), également cités, aucune explication n’a été
donnée qui permette à la Cour de les prendre en considération.

Selon la thèse allemande, il s’agit de mesures qui, dans le
texte anglais original, sont désignées comme singling oué the
minority schools to their detriment. Cette expression signifie,
dans opinion de la Cour, des mesures qui constituent un
traitement des écoles minoritaires moins favorable ou plus
défavorable que celui qui est accordé aux autres écoles, traite-
ment présentant en méme temps un caractére plus ou moins
arbitraire.

A l'appui de sa thèse, le Gouvernement allemand a invoqué,
dans sa Réplique, que, depuis la mise en vigueur de la Conven-
tion, les écoles minoritaires allemandes ont été, dans la plupart
des cas, organisées et maintenues nonobstant la vive opposition
des autorités polonaises. Il a allégué que plus de 700 pétitions
émanant de membres de la minorité qui se plaignent d’une
intervention arbitraire des autorités polonaises dans les affaires
d'écoles de minorités sont encore pendantes, et que sept
pétitions collectives, ayant également trait exclusivement aux
écoles de minorité, ont été présentées au Conseil de la Société
des Nations, conformément aux articles 149 et 157. Comme
preuve de son allégation suivant laquelle l’attitude des autori-
tés polonaises aurait été hostile aux écoles de minorité, le
Gouvernement allemand a invoqué le fait que, dans un Avis,
_até du 12 octobre 1927, le président de la Commission mixte.
45 ARRÊT N° 12, — HAUTE-SILÉSIE (ÉCOLES MINORITAIRES)

au sujet de l’enquête ordonnée par les autorités compétentes
en vue de l'audition de toutes les personnes qui avaient
demandé la création d’une école minoritaire à Gieraltowice,
avait dit ce qui suit :

«L’interrogatoire dut faire aux personnes légalement
responsables de l'éducation l'impression d’un essai de
pression destinée à les faire renoncer à la création d’une
école minoritaire, d'autant plus que la minorité est enga-
gée depuis des années dans une lutte permanente avec
les autorités sur le terrain de l’école minoritaire. D’après
l’article x31, alinéa 2, il est interdit aux autorités d’exer-
cer une influence, si minime qu’elle soit, en vue du retrait
de la demande faite dans le sens de l'article 106; il
est donc évident que les autorités compétentes ont violé
cet article.»

Comme exemples d’une attitude partiale de la part des
autorités, le Gouvernement allemand a aussi invoqué deux
affaires particulières, l'une relative à l’attitude prise par la
police de Brzezie à propos d’une fête de Noël organisée par
l’école minoritaire, l’autre visant le fait que, dans la commune
de Brzezinka, les autorités scolaires avaient établi l’école
minoritaire dans une localité sise à trois quarts d’heure environ
du lieu où habitaient la plupart des enfants inscrits à cette
école, alors que les locaux auraient pu être trouvés en ce lieu
même.

La Cour est d’avis qu'une attitude générale d’hostilité de
la part des autorités à l’égard des écoles minoritaires, attitude
qui se manifesterait par des actes plus ou moins arbitraires,
n'est pas compatible avec le principe de l’article 68. La Cour
n’a, d’ailleurs, rien trouvé dans les éléments de la procédure
qui constitue une contestation par la Pologne du bien-fondé
de la thèse allemande, suivant laquelle toute mesure discrimi-

natoire au préjudice des écoles minoritaires est incompatible
46 ARRÊT N° 12, — HAUTE-SILÉSIE (ÉCOLES MINORITAIRES)

avec l'égalité de traitement garantie par ledit article 68.
D'autre part, la Cour n'entend pas se prononcer sur la ques-
tion de savoir si l'attitude des autorités a, en fait, eu un
caractère discriminatoire, car sa décision n'a été sollicitée
sur aucune mesure concrète représentée comme étant de cette
nature.

Dans ces conditions, la Cour estime qu'il n’y a pas lieu
pour elle de statuer sur la troisième thèse allemande,

PAR CES MOTIFS,

La Cour,

statuant contradictoirement,
par huit voix contre quatre,
décide et juge :

1) qu’il y a lieu de rejeter les exceptions, soit d’incompé-
tence, soit d’irrecevabilité, soulevées par le défendeur ;

2) que les articles 74, 106 et 131 de la Convention germano-
polonaise du 15 mai 1922 relative à la Haute-Silésie accordent
à tout ressortissant la liberté de déclarer, selon sa conscience
et sous sa responsabilité personnelle, qu’il appartient ou non
à une minorité de race, de langue ou de religion, ainsi que
de déclarer quelle est la langue d’un élève ou d'un enfant de
l'éducation duquel il est légalement responsable ;

que lesdites déclarations doivent porter sur ce que leur
auteur estime être la situation de fait concernant le point en
question et que la liberté de déclarer quelle est la langue d’un
élève ou d’un enfant, tout en comportant, le cas échéant, une
certaine latitude d’appréciation des circonstances, ne constitue
pas une faculté illimitée de choisir la langue dans laquelle
l’enseignement doit être donné et l’école qui y correspond ;

que, cependant, la déclaration visée par l’article 131 de la
Convention,. ainsi que la question de savoir si une personne
47 ARRÊT N° 12. — HAUTE-SILÉSIE (ÉCOLES MINORITAIRES)

appartient ou non à une minorité de race, de langue, ou de
religion, ne sont pas soumises, sous quelque forme que ce
soit, à une vérification, contestation, pression ou entrave de la
part des autorités;

3) qu'il n’y a pas lieu de statuer sur la partie de la conclu-
sion du demandeur d’après laquelle toute mesure discrimina-
toire au préjudice des écoles minoritaires est incompatible
avec l’égalité de traitement garantie par les articles 65, 68, 72,
alinéa 2, et par le préambule du titre II de la Partie III
de la Convention.

‘Le présent arrêt ayant été rédigé en français et en anglais,
c'est le texte francais qui fait foi.

Fait au Palais de la Paix, à La Haye, le vingt-six avril mil
neuf cent vingt-huit, en trois exemplaires, dont l’un restera
déposé aux archives de la Cour et dont les autres seront
transmis aux agents des Gouvernements des Puissances requé-
rante et défenderesse respectivement.

Le Président :
(Signé) D. ANZILOTTI.

Le Greffier :
(Signé) À. HAMMARSKJÔLD.

M. Huber, ancien Président, M. Nyholm, juge, M. Negulesco,
juge suppléant, et M. Schücking, juge national, déclarant ne
pas pouvoir se rallier à l’arrêt rendu par la Cour et se préva-
lant du droit que leur confère l’article 57 du Statut, ont joint
audit arrêt les exposés suivants de leur opinion individuelle.

(Paraphé) D. A.

(Paraphé) À. H.
